Citation Nr: 0409847	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  99-12 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for subtotal gastrectomy 
residuals, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based upon individual 
unemployability due to service-connected disabilities prior to 
November 9, 1999.

3.  Entitlement to an increased rating for herniated nucleus 
pulposus, L4 and L5, left, evaluated as 40 percent disabling prior 
to November 9, 1999.

4.  Entitlement to an increased rating for herniated nucleus 
pulposus, L4 and L5, left, evaluated as 60 percent disabling from 
November 9, 1999.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to October 
1959.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating determination of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office (RO).

The April 1999 rating decision increased the disability rating for 
herniated nucleus pulposus L4 and L5 left, from 20 percent to 40 
percent, effective from October 23, 1997.  It denied a disability 
rating greater than 20 percent for subtotal gastrectomy residuals, 
and it denied a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  

In July 2003, the RO increased the veteran's herniated nucleus 
pulposus L4 and L5 left disability rating to 60 percent, effective 
from November 9, 1999, and granted a TDIU, effective from November 
9, 1999.

The appeals concerning the evaluation of the veteran's herniated 
nucleus pulposus, L4 and L5 left, and the TDIU claim are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further action 
is required on the appellant's part.  


FINDING OF FACT

The veteran's subtotal gastrectomy residuals most nearly 
approximate a moderately severe marginal ulcer.


CONCLUSION OF LAW

A 40 percent rating for subtotal gastrectomy residuals is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.114, Diagnostic Code 7306, 7308 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the pendency 
of the appeals with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [now codified at 38 U.S.C.A.  § 5100 et seq. (West 2002)].  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999) (holding that VA cannot assist in the development of a 
claim that is not well grounded), withdrawn sub nom. Morton v. 
Gober, 14 Vet.App. 174 (2000) (per curiam order).  The new law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim, and to inform the veteran of which information 
and evidence is to be provided by the claimant, and which 
evidence, if any, it would attempt to obtain on the claimant's 
behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159 (2003).  The record shows that VA has met its duties.  The 
veteran was notified of evidence and information needed to 
substantiate and complete his claim and who had what duties in 
numerous items of correspondence including in January 2001 and 
June 2003 VA letters to him.  The January 2001 letter advised him 
what he should do, what VA would do, when VA needed evidence, and 
what to do if he needed help.  The June 2003 VA letter to the 
veteran told him what VA had received, which evidence VA was 
responsible for obtaining, and what evidence VA would make 
reasonable attempts to obtain on his behalf.  It advised him that 
he had to give VA enough information about his records so that VA 
could request them and that VA would notify him if the holder of 
the records refused to give them to VA.  It advised him what the 
evidence must show to establish entitlement, and how VA would help 
obtain evidence to support the benefit he claimed.

The Board concludes that the discussions in the correspondence 
sent to the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Rating decisions after the June 1998 determination constituted 
amended initial ratings following the notice letters.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 (2003).  
VA examination reports and VA and private treatment records have 
been requested and obtained.  Reasonable attempts were made to 
obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 38 C.F.R. §§ 3.103, 
3.159 and 3.326(a) and no further action is necessary.  VA's 
duties have been fulfilled.


Subtotal gastrectomy residuals analysis

Private surgery in service in January 1959 revealed a pyloric 
ulcer.  A subtotal gastrectomy and gastrojejunostomy were 
performed.  

On VA examination in January 1998, the veteran was healthy looking 
and in no acute distress.

At the time of a February 1999 VA examination, the veteran 
reported that he had gained weight and that he had nausea every 
month, and distressing stomach pain mid abdominally which occurs 1 
to 2 times, lasting about 30 minutes.  He denied diarrhea and had 
gained 50 pounds in the past 2 1/2 years.  He used Maalox when his 
pain was distressing and he was on Tagamet.  Clinically he was 
well developed and well nourished and his skin was normal.  There 
was no tenderness and he had normal bowel sounds.  Hyperglycemia 
was diagnosed.

The veteran was privately hospitalized in February 2000.  He had 
passed gas the day before and noticed blood in his stool the 
morning of admission.  He felt low sugar the morning of admission 
and ate candy.  He had had a dark black stool the day before 
admission.  His hematocrits were 30.4, 30.4, and 32.1, with normal 
being 42 to 52.  An esophagogastroduodenoscopy revealed peristomal 
erosion and superficial ulceration with associated friability.  
The gastric pouch was free of ulceration, fresh or old blood.  
There was no active bleeding and no stigmata was seen to raise 
high risk of recurrent or precipitous bleeding.  The impression 
was peristomal gastritis and ulceration.

At the time of the June 2003 VA examination, the veteran denied 
any weight loss or nausea or vomiting or diarrhea.  Clinically, he 
was well developed and well nourished and without any acute 
distress.  His abdomen was soft, nontender, and obese.  He had 
normal active bowel sounds.  His hematocrit was 43.6 percent.  In 
the examiner's opinion, the veteran's percentage of service 
connection should be increased.  

Disability ratings are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

38 C.F.R. § 4.114, Diagnostic Code 7308 provides for a 60 percent 
rating for postgastrectomy syndromes which are severe; associated 
with nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with malnutrition 
and anemia.  It provides for a 40 percent rating for 
postgastrectomy syndromes which are moderate; less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  It provides for a 20 percent rating for postgastrectomy 
syndromes which are mild; infrequent episodes of epigastric 
distress with characteristic mild circulatory symptoms or 
continuous mild manifestations.

The evidence shows that the veteran does not have weight loss or 
malnutrition, and it shows anemia and hypoglycemia only when he 
had gastrointestinal bleeding in February 2000.  More than mild 
postgastrectomy syndromes are not shown.

However, the Board has reviewed the rating schedule for other 
pertinent diagnostic codes and finds that the assignment of a 40 
percent rating under Diagnostic Code 7306 instead of the 20 
percent rating under Diagnostic Code 7308 is appropriate, as 
Diagnostic Code 7306 reflects the predominant disability picture 
and the overall disability picture approximates moderately severe 
marginal ulcer.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(en banc); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); and 38 C.F.R. §§ 
4.113, 4.114 (2003).

The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7306 provide:  

Ulcer, marginal (gastrojejunal):

Pronounced; periodic or continuous pain unrelieved by standard 
ulcer therapy with periodic vomiting, recurring melena or 
hematemesis, and weight loss resulting in total incapacitation, 
100 percent.  Severe; same as with pronounced with less pronounced 
and less continuous symptoms with definite impairment of health, 
60 percent; Moderately severe; intercurrent episodes of abdominal 
pain at least once a month partially or completely relieved by 
ulcer therapy, mild and transient episodes of vomiting or melena, 
40 percent.

The veteran reported abdominal pain every month on VA examination 
in February 1999 and he is on ulcer therapy according to the 
February 1999 VA examination report.  He had hypoglycemia, 
transient melena, anemia and marginal ulceration on the day he was 
privately hospitalized in February 2000.  This evidence shows that 
a 40 percent rating is warranted.

The veteran asserted in June 1999 that his weight gain was due to 
diabetes, not because he is healthy.  However, both Diagnostic 
Code 7306 and 7308 require weight loss for a 60 percent rating and 
weight loss is not shown.

The evidence shows that a higher rating than the 40 percent rating 
being assigned under Diagnostic Code 7306 is not warranted.  The 
veteran does not have weight loss and the severity of the overall 
disability does not warrant an elevation.

The Board has reviewed the rating schedule and can find no other 
Diagnostic Code which is more favorable.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension Service for 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) for the claim on appeal.  This regulation 
provides that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field station 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment. The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2002) in the first instance.

However, the Board is not precluded from raising this question, 
and in fact is obligated to liberally read all documents of record 
and identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The Board notes that the veteran is 
not employed.  There has not been marked interference with work 
due to this disability and the only recent hospitalization due to 
this disability was an overnight hospitalization in February 2000.  
Having reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question. VAOPGCPREC. 
06-96 (1996).

The preponderance of the evidence is against a rating higher than 
40 percent and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to a 40 percent rating for subtotal gastrectomy 
residuals is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  



REMAND

The Board's January 2002 remand advised the RO to consider all 
evidence received since the statement of the case, and to issue 
another supplemental statement of the case if the veteran's claims 
remained denied.  The RO has not issued a supplemental statement 
of the case on the herniated nucleus pulposus or TDIU claim. Both 
claims remain partially denied.  Additionally, satisfactory 
evidence of withdrawal of the substantive appeal per 38 C.F.R. § 
20.204 (2002, 2003) is not of record.  

The RO should issue a supplemental statement of the case as the 
appeals have not properly been withdrawn.  Appeals remain in 
effect regarding a higher rating than 40 percent for the herniated 
nucleus pulposus L4 and L5 left disability before November 9, 
1999, and regarding a higher rating than 60 percent for it from 
November 9, 1999.  AB v. Brown, 8 Vet. App. 35 (1993).  
Additionally, the appeal remains in effect concerning a TDIU prior 
to November 9, 1999.

Additionally, the RO has not provided the veteran with new 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should issue the veteran a supplemental statement of 
the case concerning his claim for an increased rating for 
herniated nucleus pulposus L4 and L5 left prior to and from 
November 9, 1999 and concerning his claim for a TDIU prior to 
November 9, 1999.  The supplemental statement of the case should 
include new 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

2.  If the veteran has or can obtain relevant evidence, that 
evidence must be submitted by him.

If upon completion of the above action the claims remains denied, 
the case should be returned after compliance with requisite 
appellate procedures.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



